Direct Dial - (215) 564-8521 Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com 1933 Act Rule 485(a)(2) 1933 Act File No. 333-96461 1940 Act File No. 811-09813 July 13, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Scout Funds (the “Trust”) File Nos. 333-96461 and 811-09813 Ladies and Gentlemen: Pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via EDGAR is Post-Effective Amendment No. 38/39 to the Registration Statement on Form N-1A of the Trust (the “Amendment”).The purpose of this Amendment is to register shares of the Scout Emerging Markets Fund (the “Fund”). The Trust intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purpose of: (i) responding to any comments conveyed by the U.S. Securities and Exchange Commission staff on the Amendment; and (ii) updating certain information contained in the prospectus and statement of additional information relating to the Fund. As noted on the facing sheet, the Amendment relates only to the Fund, and the Amendment does not affect the prospectus or statement of additional information of the Trust’s other series. Please direct questions or comments relating to the Amendment to me at the above-referenced telephone number or, in my absence, to Michael P. O’Hare at (215) 564-8198. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr. Enclosures Philadelphia, PAl Malvern, PA l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
